Spence, J.,
delivered the opinion of this court.
We have carefully examined the record in this cause; to' discover the complainant’s equity.
The bill charges, that a partnership was entered into between-the complainant’s testator and George W. Higgins, in the year 1837, which continued until the year 1840; that said Higgins became indebted to the firm in a large sum-of money,*267which he had not paid or accounted for. The bill further charges, that said Higgins is entitled to a distributive share of the proceeds of the real estate of a certain Peter Miller, late of Washington county, deceased; that John Miller, of Peter, of Washington county, the trustee for the sale of said real estate, held in his hands funds arising from the sale of a portion of said estate, a part of which had been distributed, and was payable to said Higgins, as appeared by an account stated by the order of Washington county court, as shewn by complainant’s exhibit B, which is made a part of complainant’s bill. The bill further charges, that said Higgins is a non-resident of the State of Maryland. The prayer of the bill is, (hat an account may be taken of the partnership •dealings and transactions; that Miller, the trustee, may be enjoined, and restrained from paying the money in his hands distributed to said Higgins, or which may come to his hands, to said Higgins, or to any other person, until the final decision of this causo.
The defendant, in his answer, denies any and all indebtedness to the firm, and avers that, in the month of May 1840, the partnership was dissolved by mutual consent; and that the defendant was the owner of one undivided half-part of all the partnership property; that on said dissolution they settled the accounts of the firm, when the defendant, Higgins, was found to be indebted about three hundred dollars: which was about, or near, the estimated value of his interest in the partnership stock. That it was then and there agreed, that said Mann should accept the defendant’s interest in said property, in full satisfaction of said balance; and accordingly, said Mann retained the possession and control of all said property for said purpose, so as aforesaid agreed between them.
The answer of the defendant admits that he is entitled, in right of his wife Sarah, who was the daughter of Peter Miller, to a distributive share of the proceeds of the real estate of Peter Miller, deceased, in the hands of John Miller, the trustee for the sale thereof.
If the proof of the dissolution of the partnership, and the agreement and settlement of the concern is not conclusive, *268(which we think is,) there is nothing in the record which raises an equity to entitle the complainant to the writ of injunction.
The property, debts and effects of a partnership are the joint property of the partners, and as an incident to that joint property, the partners have a lien thereon, from which their equity arises, to enforce the application of such joint property to the payment of the partnership debts. This equity attaches to all their joint property, but relates no further. Partners, as such, have no other or different equities, in relation to the separate properly of each other, than other individuals, or separate creditors. Helpless, indeed, would be the condition of separate creditors, if it were otherwise.
The bill in this case prayed, that Miller, the trustee, should be enjoined from paying over to Higgins, his wife’s distributive share of her deceased father’s real.estate, until an account could be taken of the partnership transactions; and then, that it might be decreed applicable to the payment of that account.
Courts of equity do not lend their aid, even to husbands, t® enable them to reduce the choses in action of their wives, into possession; unless upon terms which provide for the maintenance and support of wives and their children. Surely then, they will not exert their power to effect the application of the choses in action of wives, to the payment of the creditors of their husbands; thus depriving wives surviving their husbands, of the right given them at law, of being reinvested with all their choses in action, not reduced into possession by their husbands during their coverture. This case does not present the semblance of an equity. What lien, or claim in equity, had the testator,, or has his executor, this complainant, on this fund, or distributive share of Higgm's wife, in the hands of the trustee, to entitle him to have it enjoined or set apart for the payment of his debt, other, or different, from that of any other creditor of Higgins? We can conceive of none. The answer charges, and the evidence proves, that upon the dissolution of the partnership in 1S40, the partnership transactions were settled, and that Mann accepted Higgin's share of the partnership property, which was sold by the complainants as executors of John H. Mann, which had been accepted *269in satisfaction of the balance ascertained to be due from Higgins to Mann} the testator, on the settlement aforesaid.
This court are therefore of opinion, that there is no error in the decree in this case; and that the injunction was dissolved, and bill properly dismissed.
DECREE AFFIRMED, WITH COSTS.